Citation Nr: 0816761	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to Dependents Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954 and from November 1956 to November 1978.  He died in 
October 2000.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
address due process concerns.  The requested action 
completed, the matter has been properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran died in October 2000; the immediate cause of 
death was metastatic disease to brain, bone and lung with an 
underlying cause of renal cell carcinoma.  

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: lumbosacral 
strain with compression fracture of the L4 vertebra, 
arthritis of the right knee and right hip, patellofemoral 
arthritis right knee, trochanteic bursitis right hip with 
spur (formerly diagnosed as arthritis of right hip), cervical 
spine arthritis, bilateral glaucoma, hypertension, bilateral 
hearing loss, maxillary sinusitis, cholecystectomy and hiatal 
hernia, and an appendectomy scar.  

3.  Renal cell carcinoma and metastatic disease of the brain, 
bone and lung did not have onset during active service, did 
not manifest within one year of separation from active 
service, and are not otherwise related to the veteran's 
active service.  

4. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

5.  The veteran was not in receipt of, nor entitled to 
receive, compensation for service-connected disabilities 
rated totally disabling.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2007).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

3.  Eligibility to Dependents Educational Assistance under 38 
U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of death

The veteran died in October 2000.  Of record, is a 
certificate of death listing the immediate cause of the 
veteran's death as metastatic disease to the brain, bone and 
lung due to or as a consequence of an underlying cause of 
renal cell carcinoma.  

During the veteran's lifetime, service connection had been 
established for the following disabilities: lumbosacral 
strain with compression fracture of the L4 vertebra, 
evaluated as 10 percent disabling from December 1978, and as 
40 percent disabling from June 1993; arthritis of the right 
knee and right hip, evaluated as 10 percent disabling from 
December 1978 to May 1993; patellofemoral arthritis right 
knee, evaluated as 10 percent disabling from May 1993; 
trochanteic bursitis right hip with spur (formerly diagnosed 
as arthritis of right hip) evaluated as 10 percent disabling 
from May 1993; cervical spine arthritis evaluated as 10 
percent disabling from May 1993; bilateral glaucoma evaluated 
as 10 percent disabling from December 1978; hypertension 
evaluated as 10 percent disabling from December 1978; 
bilateral hearing loss evaluated as noncompensable from 
December 1978, maxillary sinusitis evaluated as 
noncompensable from December 1978, cholecystectomy and hiatal 
hernia evaluated as noncompensable from December 1978, and 
appendectomy scar evaluated as noncompensable from December 
1978.  

From December 1978 to June 1993, the combined evaluation for 
service connected disabilities was 30 percent disabling.  
From June 1993 until his death in October 2000, the combined 
evaluation for service connected disabilities was 60 percent 
disabling.

The appellant does not contend that any of the disabilities 
for which service connection has been established caused the 
veteran's death.  Rather, she asserts that the veteran's 
metastatic disease to the lung, a condition which caused his 
death, warrants service connection based on presumptive 
provisions related to exposure to an herbicide agent during 
service. 

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

Presumptions under 38 U.S.C.A. § 1112 and § 1116 are 
rebuttable.  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
disease or injury which is a recognized cause of any of the 
diseases or disabilities within the purview of § 1112 or 
§1116, has been suffered between the date of separation from 
service and the onset of any of such diseases, service 
connection pursuant to § 1112 or § 1116 will not be in order.  
38 U.S.C.A. § 1113(a).  

Of record, is a January 1966 Letter of Favorable 
Communication, issued by the Department of the Air Force, 
documenting the veteran's service at air bases in the 
Republic of Vietnam during December 1965.  This is sufficient 
to establish the veteran's presence in the Republic of 
Vietnam during the Vietnam War.  Because there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to an herbicide agent during this 
service.

Although lung cancer is a disease subject to presumptive 
service connection due to exposure to an herbicide agent, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted based on his metastatic 
disease of the lung.  Central to this decision is the Board's 
finding, based on medical evidence of record, that the 
veteran did not have cancer that originated in his lungs but 
rather renal cell carcinoma that had metastasized to his 
lungs.  

The U. S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter "the Court") 
has held that a cancer metastasizing from another primary 
site does not warrant invoking the presumption of service 
connection due to Agent Orange exposure.  See Darby v. Brown, 
10 Vet. App. 243 (1997).  That holding was based on operation 
of 38 U.S.C.A. § 1113 in rebutting the presumption found in 
38 U.S.C.A. § 1116.  Id.  

In a precedential opinion interpreting the effect of section 
38 U.S.C.A. § 1113 on claims for presumptive service 
connection due to exposure to an herbicide agent, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 
Fed. Reg. 37954 (1997).  Precedential opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A.  
§ 7104(c).  

Treatment records from Shands Hospital contain the first 
evidence of any of the conditions listed on the veteran's 
certificate of death.  A June 1998 report of a computerized 
tomography (CT) scan of the veteran's chest and abdomen, 
explains that the veteran had a history of left parietal mass 
and the CT study was obtained to assess for primary tumor 
etiology.  A right renal mass was found in the anterior 
aspect of the veteran's right kidney, consistent with renal 
cell carcinoma.  Right upper and lower pulmonary parenchymal 
nodules were also noted.  An impression was rendered 
including: 

[g]iven patient's history and 
presentation, renal cell carcinoma is the 
most likely etiololgy.  There is no 
associated adenopathy within the abdomen.  
However, there are two pulmonary 
parenchymal nodules in the right lung 
which are suspicious for pulmonary 
parenchymal metastases, in addition there 
are several enhancing centrally necrotic 
lymph nodes within the anterior 
mediastinum which are also suspicious of 
metastatic involvement.  

Also of record is a report of a magnetic resonance image of 
the veteran's spine, obtained in March 2000.  This revealed 
lesions in the veteran's right and left ilium.  The 
radiologist stated "Given the patient's history of 
metastatic renal cell carcinoma, these lesions may represent 
metastatic foci."  

These documents are evidence of that which they state, that 
the veteran's renal cell carcinoma had metastasized.  While 
it could be argued that the June 1998 CT report is somewhat 
ambiguous as to its reference to pulmonary parenchymal 
nodules and lymph nodes, the certificate of death resolves 
that ambiguity.  

Simply stated, the Board finds that the post-service medical 
treatment record provides evidence against the appellant's 
central contention. 

Initially issued in October 2000, the unamended certificate 
of death listed the immediate cause of death as metastatic 
disease to brain, bone and lung with an approximate interval 
between onset and death of 6 months, with an underlying cause 
of renal cell carcinoma with an approximate interval between 
onset and death of 2 years.  This certificate of death was 
amended and reissued in October 2001.  The extent of the 
amendment was to change the approximate interval between 
onset and death to 2 years 4 months for both the metastatic 
disease to brain, bone and lung and the renal cell carcinoma.  

Although the approximate interval between onset and death for 
all diseases listed on the amended death certificate is the 
same interval, 2 years and 4 months, the immediate cause of 
death remains metastatic disease to brain, bone and lung.  
Regardless of the date of onset, the certificate of death is 
medical evidence that the veteran did not have primary lung 
cancer but rather primary renal cell cancer that had 
metastasized to his brain, lungs, and bone.  The treatment 
records only support this finding.       

Significantly, the amended certificate of death was issued a 
year after the veteran's death; at a time when all pathology 
and other diagnostic tests would have been completed.  That 
the amended certificate of death continues to list the 
veteran's disease of the lung as a metastatic disease to the 
lung due to renal cell carcinoma is strong evidence that the 
disease of the veteran's lung originated in his kidney, not 
his lungs.  There is no competent evidence to the contrary.  

In her substantive appeal, the appellant argues that the 
veteran's metastatic disease of the lung originated in his 
lungs.  She has not provided any medical evidence to this 
effect.  Her lay opinion as to the nature of the veteran's 
metastatic disease of the lung is not competent evidence.  
See.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge),  see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. .  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Similarly, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the form 
of metastatic disease found in the veteran's lung.  She has 
not demonstrated the requisite medical knowledge to render an 
opinion as to so complex an issue.  Hence, her opinion in 
this regard is not competent evidence.  

This evidence rebuts the presumption for service connection 
based on herbicide exposure.  Although the presumption has 
been rebutted, the appellant is not precluded from 
establishing that service connected is warranted for lung 
cancer, or for any disease that caused the veteran's death.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Board has reviewed the record to determine if service 
connection for the cause of the veteran's death is warranted 
on any other reasonably applicable theory.  

Service medical records contain no mention of renal, brain, 
bone, or lung cancer.  Similarly, post service medical 
records are absent for evidence of such disease prior to the 
1998.  The record is absent for any evidence linking the 
veteran's service and the conditions that caused his death.  
There is no evidence of record linking the conditions found 
on the certificate of death to the veteran's service or 
linking the disabilities for which service connection had 
been established to his death.  

In summary, the preponderance of evidence of record, as 
explained above, is against the appellant's claim for service 
connection for the cause of the veteran's death.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Benefits under 38 U.S.C.A. § 1318 and Chapter 35

If the veteran's death is not determined to be service 
connected, as in this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death either was 
in receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

As indicated above, during the veteran's lifetime he was not 
evaluated as 100 percent disabled for any service connected 
disability.  A review of the record shows that this case does 
not involve any of the conditions that define a veteran 
"entitled to receive" compensation for service-connected 
disabilities rated totally disabling.  Hence, the appellant's 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 must be 
denied.  

For the purpose of Dependents Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability. 38 C.F.R. § 3.807 (2006).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service- connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.

Based on the above, the appellant's claim for entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 and Dependents 
Educational Benefits under Chapter 35 must be denied.  This 
decision occurs as a matter of law.  The evidence does not 
indicate application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.   

Notice provided the appellant did not address either the 
rating criteria or effective date provisions pertinent to her 
claims.  This is harmless error given that service connection 
for the cause of the veteran's death is being denied, and 
hence no rating or effective date will be assigned.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the remaining VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in October 2007 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims, both 
with regard to those disabilities for which service 
connection had been established during the veteran's lifetime 
as well as for any condition that caused the veteran's death 
and had originated during service or was permanently 
aggravated during service.  She was also informed of the 
requirements for establishing entitlement to benefits under 
38 U.S.C.A. § 1318 and Dependents Educational Benefits under 
Chapter 35.  

That letter informed the appellant of the appellant's and 
VA's respective duties for obtaining evidence and asked the 
appellant to submit evidence and/or information in her 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in January 
2008, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting the appellant in 
procuring service medical records and pertinent treatment 
records and obtaining a medical opinion if necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that VA 
obtain a medical opinion with respect to the appellant's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Of record are VA treatment records and 
service medical records.  The appellant has submitted records 
of treatment of the veteran at the Shands Hospital and a copy 
of his certificate of death and an amended certificate of 
death.  

VA did not obtain a medical opinion in this case.  However, 
there is no indication that the veteran's death was caused by 
a disability for which service connection had been 
established during his lifetime or by a condition which was 
related to his service.  Furthermore, the record contains 
competent medical evidence for the Board to decide this 
appeal; no additional evidence is necessary.  For these 
reasons, the Board has no duty to obtain a medical opinion in 
this case.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


